Citation Nr: 0500510	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  95-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include the residuals of trauma to the kidney area.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was most recently before the 
Board in December 2002.

The December 2002 Board decision denied the claim on appeal.  
The veteran appealed the Board's December 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, pursuant to a March 2002 Joint Motion for 
Remand (Joint Motion), issued an Order dated in March 30, 
2004, which vacated the Board's December 2002 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion of the parties noted, in pertinent part, as 
follows:

Specifically, it appears that the Board, 
in light of the October 2000 opinion and 
as indicated by the Court in its April 
2000 memorandum decision, should have 
ensured that a musculoskeletal 
examination be conducted.  This is 
especially significant given that the 
examiner failed to offer an opinion as to 
the etiology of the condition he 
described as musculoskeletal in nature 
and, further failed to reconcile his 
opinion with that of the 1997 VA 
examiner.  Therefore, it appears that the 
terms of the Board's August 2000 remand 
decision were not fully complied with and 
remand of these proceedings is necessary 
to cure this defect.

Based on the foregoing, the Board must remand the case.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board further 
notes that although a duty to assist letter was sent to the 
veteran in October 2001, the Board finds that a more 
comprehensive letter addressing the Veterans Claims 
Assistance Act of 2000 (VCAA) and VA's re-defined duties to 
assist and notify should be sent (especially in light of 
cases issued subsequent to October 2001, such as Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)).

Accordingly, the case is hereby REMANDED for the following: 

1.  Development contemplated by the VCAA 
should be undertaken, including informing 
the veteran of the provisions of the 
VCAA.  In particular, the veteran should 
be notified of any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence.  
The veteran should also be asked to 
submit any evidence, not yet of record, 
that is in his possession and is 
pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159(b)(1).

2.  The RO should schedule the 
appropriate VA examination(s) to identify 
the veteran's disability (claimed as a 
kidney disorder, to include the residuals 
of trauma to the kidney area) and, if 
necessary, to ascertain the nature and 
etiology of any such identified 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination and the examiner should 
indicate in the report that he or she has 
reviewed the claims folder and pertinent 
records.  The examiner is requested to 
state whether any kidney disorder, or 
musculoskeletal disorder in the area of 
the kidneys, is present.  If any such 
disability is present, the examiner is 
requested to give an opinion, with full 
rationale, as to whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that such current disorder is 
related to the veteran's active duty 
service.  Any conclusions reached should 
be reconciled with the opinion recorded 
on VA examination in 1997.  The examiner 
should also specifically state whether 
the veteran currently suffers from 
hematuria.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




